UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 95-5139

GERALD PHILLIPS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Herbert N. Maletz, Senior Judge, sitting by designation.
(CR-93-455-JFM)

Argued: April 5, 1996

Decided: June 27, 1996

Before MURNAGHAN and LUTTIG, Circuit Judges, and
MICHAEL, Senior United States District Judge
for the Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed in part and vacated in part by unpublished per curiam opin-
ion.

_________________________________________________________________

COUNSEL

ARGUED: Richard Christopher Bittner, Glen Burnie, Maryland, for
Appellant. Jefferson McClure Gray, Assistant United States Attorney,
Baltimore, Maryland, for Appellee. ON BRIEF: Lynne A. Battaglia,
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Gerald Phillips was convicted by a jury of bank robbery, 18 U.S.C.
§ 2113(a), and bank larceny, 18 U.S.C. § 2113(b). The district court
sentenced Phillips to 210 months imprisonment on the bank robbery
count and to 120 months imprisonment on the bank larceny count, the
bank larceny term to run concurrent with the bank robbery term. Phil-
lips challenges his convictions on the grounds that the prosecutor
made improper and prejudicial comments in closing argument. Phil-
lips also challenges several evidentiary and legal rulings made by the
district court. For the reasons stated herein, we affirm in part and
vacate in part.

I.

The government ultimately secured conviction of Phillips after two
unsuccessful attempts. The first trial ended in a mistrial after a detec-
tive made an inadvertent reference during direct examination to Phil-
lips's having a "record." The defendant moved for a mistrial based
upon the remark and the district court granted the motion. A second
trial was held but the jury could not reach a verdict. Phillips was con-
victed after a third trial.

The evidence adduced at the third trial, viewed in the light most
favorable to the government, shows that at 12:30 p.m. on November
15, 1993, Phillips and his sister engaged the services of a "hacker"
taxi-driver who operated a Ford van. The driver eventually drove
Phillips and his sister to the vicinity of a branch office of the Mercan-
tile Bank and Trust Company.

At 1:25 p.m., the robber entered the bank and approached the teller
station of Lee Boatwright. The robber asked Mr. Boatwright for some
quarter and nickel coin wrappers. Mr. Boatwright handed two

                     2
bunches of wrappers to the robber who then stepped away to a service
counter. Mr. Boatwright noticed that the man requesting the wrappers
had a chipped and decayed upper front tooth. A few moments later,
the robber approached the teller station of Patricia Wood. He handed
her a note which read, "There's a gun pointed at you put money in
the bag and no dye packs or I start shooting Big bills only!" Wood
surrendered approximately $1,600 in small bills to the robber whom
Wood recognized to be the person who had asked Mr. Boatwright for
the coin wrappers. The robber took the money and fled the bank. Mr.
Boatwright and another teller ran after the robber and saw him jump
into a parked Ford van. The tellers were able to take down part of the
van's license plate number which was later found to match the van
that Phillips had hired.

Phillips spent the afternoon of November 15 at the apartment of his
former girlfriend, Lynette Davis. After learning that the police sus-
pected him of the robbery, Phillips left Ms. Davis's apartment and
went to the apartment of Corliss Matthews, a friend of Ms. Davis.
Phillips was eventually found hiding in a closet in Matthews's apart-
ment and was placed under arrest.

After the arrest, investigators secured the consent of Ms. Davis to
search her apartment. The search revealed a dozen or more nickel and
quarter wrappers that matched the appearance of those Mr. Boat-
wright had given the robber. The government produced evidence at
trial that the coin wrappers at issue were used almost exclusively by
the Mercantile Bank & Trust Company -- few other banks in the area
used the same type of coin wrapper. Ms. Davis testified that she had
not seen the coin wrappers in her apartment before the afternoon of
the robbery. The search of Ms. Davis's apartment also turned up $205
in small bills hidden in a tennis shoe belonging to Phillips.

Based upon this evidence, the jury returned a verdict of guilty to
both the bank robbery and bank larceny counts.

II.

Phillips asks that we vacate his conviction due to allegedly
improper statements made by the prosecutor in his closing argument.
Specifically, Phillips maintains that the prosecutor made statements

                    3
(1) that improperly appealed to the jurors' sympathy for the bank
teller witnesses and (2) that impermissibly suggested that the defen-
dant had a burden of producing evidence. As we have noted previ-
ously, "[t]he test for reversible prosecutorial misconduct has two
elements: (1) whether the prosecutor's remarks or conduct was
improper, and (2) whether such remarks or conduct prejudicially
affected the defendant's substantial rights so as to deprive [him] of a
fair trial." United States v. Francisco, 35 F.3d 116, 120 (4th Cir.
1994), cert. denied, 115 S. Ct. 950 (1995). In addition, because
defense counsel did not raise objections at trial to the remarks now
challenged, we will vacate Phillips's conviction"only if the prosecu-
tion's improper conduct constituted plain error." United States v.
Mitchell, 1 F.3d 235, 239 (4th Cir. 1993). We address Phillips's two
prosecutorial misconduct arguments separately below.

A.

Phillips first maintains that the prosecutor, by remarking in his
closing statement about protecting bank tellers from robbers, improp-
erly asked the jury to make a general statement about its frustration
with bank robberies through its verdict in the case. The prosecutor's
comments in this regard are reproduced here at length:

          Now this is a case that, as Judge Maletz said at the begin-
          ning, is important for the defendant and for the United
          States. It is important for the defendant for obvious reasons.
          The charge of bank robbery by intimidation is a serious
          charge. And his interests are, therefore, protected by the
          requirement of proof beyond a reasonable doubt. And what
          I want to explain to you in the course of my argument this
          afternoon is why that standard has been met beyond a rea-
          sonable doubt.

          Now the case is also important to the United States, and
          to the people of the United States. And let's talk for a
          moment about why that is. There is an awful lot of talk
          about crime, especially in an election year like this one. But
          most of us can still hope that as we go about our daily lives
          and we take reasonable precautions and try to watch where
          we go and what time of day we do it and things like that,

                     4
          ordinarily we can avoid being victims of crime most of the
          time. Occasionally, it will happen, that is the nature of
          things in modern society. For the most part, our experiences
          [with] crime are comparatively infrequent experiences for
          most of us, bad negative[ ] ones when they happen but, not
          something that happens periodically.

          But, of course, for the tellers that were witnesses in this
          particular case that is not the way it is at all. Because they
          are people who work at an urban bank, and that puts them
          on the front lines where crime is going on for them. It is not
          a question of if, but when they are next going to be victims
          of crime.

          You heard a number of them, I believe, Mr. Spence testi-
          fied he has been in six or seven robberies. Mr. Boatwright
          was only in the bank for only two years and he has been in
          about four. For them when they go through one robbery they
          know that it is three months, four months, something like
          that and they are going to be facing another robbery.

          But one of the most important function[s] that our system
          has is protecting people who are on the front line, the way
          these tellers are, where they are exposed to crime and people
          who are desperate and will do what they have to do to get
          money. That is why this is a very important case for the
          United States as well.

J.A. at 350-51.

Phillips contends that by these remarks, the prosecutor, in essence,
asked the jury to convict him based not upon the facts of the case, but
upon an emotionally charged, collective desire to send a message that
bank robbers will be dealt with severely. Thus, Phillips argues that the
issue of whether he was factually guilty of the specific crimes named
in the indictment was pushed to the periphery by the prosecutor's
comments, effectively becoming a non-issue. In this way, Phillips
maintains, the comments were both improper and prejudicial.

                    5
It is clear that prosecutors may ask jurors to act as the "conscience
of the community" as long as the comments are not intended to
inflame the passions of the jury. United States v. Koon, 34 F.3d 1416,
1444 (9th Cir. 1994), cert. granted in part, 116 S. Ct. 39 (1995);
United States v. Sanchez-Sotelo, 8 F.3d 202, 211 (5th Cir. 1993), cert.
denied, 114 S. Ct. 1410 (1994); United States v. Solivan, 937 F.2d
1146, 1151 (6th Cir. 1991); United States v. Smith, 918 F.2d 1551,
1562-63 (11th Cir. 1990). Thus, prosecutors in narcotics cases "may
stress to the jury the seriousness of drug charges and comment on the
gravity of this country's drug problem." United States v. Dominguez,
835 F.2d 694, 700 (7th Cir. 1987).

Nevertheless, it is equally clear that prosecutors may not suggest
through their closing comments that the jury should convict merely
to make a statement against crime in general or to deter future crime
as a matter separate and apart from the defendant's factual guilt. Such
argument is improper because "[t]he amelioration of society's woes
is far too heavy a burden for the individual criminal defendant to
bear." United States v. Monaghan, 741 F.2d 1434, 1441 (D.C. Cir.
1984), cert. denied, 470 U.S. 1085 (1985). Thus, in United States v.
Pupo, 841 F.2d 1235 (4th Cir.), cert. denied , 488 U.S. 842 (1988), we
held improper the prosecutor's urging of the jury to"make that state-
ment so that we can address these types of conspiracies that are taking
place in our community." Id. at 1240. Such explicit references to the
jury "making a statement" are patently inappropriate since they
unabashedly invite the jury to indulge its passions by looking beyond
the evidence before it in rendering a verdict. Accord, Arrieta-Agressot
v. United States, 3 F.3d 525, 527 (1st Cir. 1993) (vacating conviction
because "[t]hroughout his closing argument the prosecutor urged the
jury to view this case as a battle in the war against drugs, and the
defendants as enemy soldiers"); United States v. Johnson, 968 F.2d
768, 771 (8th Cir. 1992) (holding improper prosecutor's urging jury
in narcotics case to act as a "bulwark against . . . putting this poison
on the streets"); Solivan, 937 F.2d at 1148 (holding improper prosecu-
tor's comment, "And I'm asking you to tell her and all of the other
drug dealers like her that we don't want that stuff in Northern Ken-
tucky . . .").

A balance must be struck within these parameters. In the instant
case, the trial court ruled that the prosecutor's comments "clearly

                    6
crossed the line" of propriety. J.A. at 56. Specifically, the trial court
held that the prosecutor's suggestion "that the witness bank tellers,
some of whom were visibly upset during their testimony, might again
be robbed, coupled with his assertion that the government has a strong
interest in protecting them and other bank tellers, could well have
indicated to the jurors that, regardless of whether the defendant's guilt
had been proven beyond a reasonable doubt, they should convict him
so as to try to prevent future bank robberies." Id.

Although we have reservations about the trial court's conviction in
this regard, we need not definitively decide whether the prosecutor's
remarks were improper because we conclude, as did the trial judge,
that the remarks did not substantially prejudice Phillips so as to
deprive him of a fair trial. Francisco, 35 F.3d at 120.

The court considers several factors in determining whether a prose-
cutor's comments deprive a defendant of a fair trial:

          (1) the degree to which the prosecutor's remarks have a
          tendency to mislead the jury and to prejudice the accused;
          (2) whether the remarks were isolated or extensive; (3)
          absent the remarks, the strength of competent proof intro-
          duced to establish the guilt of the accused; and (4) whether
          the comments were deliberately placed before the jury to
          divert attention to extraneous matters.

United States v. Harrison, 716 F.2d 1050, 1052 (4th Cir. 1983), cert.
denied, 466 U.S. 972 (1984). After considering these factors, the trial
court concluded that Phillips was not prejudiced by the prosecutor's
closing argument. Specifically, the trial court found:

          The evidence against the defendant, although largely cir-
          cumstantial, was very strong. The prosecutor's improper
          remarks were not extensive and in the court's view were not
          placed before the jury to [divert] its attention. The majority
          of government counsel's closing argument was focused on
          the evidence in the record, which as stated above, was quite
          strong. Under these circumstances, the court does not

                    7
          believe that the improper comments prejudiced the defen-
          dant in any way.

J.A. at 57 (footnote omitted).

We agree with the trial court that the prosecutor's comments did
not substantially prejudice Phillips. First, it perhaps understates both
the weight and scope of the evidence offered by the government to
characterize it as "strong." An abridged recounting of the evidence
introduced at trial suffices to make the point. Mr. Boatwright testified
that the robber had a badly chipped and decayed front tooth similar
to that of the defendant. In addition, Mr. Boatwright testified that he
saw the robber jump into a van, identified through a license plate
check as the van hired by Phillips on the day of the robbery and pres-
ent at the scene. Furthermore, bundles of coin wrappers of the type
used almost exclusively by the Merchants Bank were found in
Lynette Davis's apartment where Phillips spent most of the afternoon
following the robbery. Ms. Davis testified that she had never seen the
wrappers before that afternoon. Finally, cash was found stuffed in a
sneaker belonging to Phillips at Ms. Davis's apartment. Such evi-
dence of Phillips's guilt is compelling.

Second, the challenged comments were a minor part of the prose-
cution's closing. Indeed, the remarks consist of only a page and a half
of the trial transcript while the closing argument itself is comprised
of almost thirty pages of transcript. Thus, the court can only charac-
terize the remarks as isolated and not extensive.

Third, we credit the trial court's conclusion that the challenged
comments were not made with the intent to divert the attention of the
jury. Rather, they were made to exhort the jury to consider the gov-
ernment's law enforcement interest together with the defendant's lib-
erty interest in the case. In considering the challenged argument,
quoted supra, we find first an explication of the defendant's interest
as protected by the standard of proof beyond a reasonable doubt. Next
we find an explication of the prosecution's interest in law enforce-
ment generally and in avoidance of crime generally. Only then is
there any reference to the particular status of tellers in relation to
criminal acts.

                    8
Finally, although the remarks may have had an emotional bent,
appealing to the jurors to consider those on the"front lines" of a
potent criminal advance, this factor standing alone does not warrant
a new trial in this case in light of the other factors discussed. See
United States v. Morsley, 64 F.3d 907, 913 (4th Cir. 1995) (finding
that although prosecutor's erroneous remark that defendant had pled
guilty to one of the charges in the indictment certainly could have
misled the jury by implying that defendant tacitly admitted he was
guilty of other charges in the indictment, reversal was unwarranted
where other Harrison factors militated against finding of substantial
prejudice), cert. denied, 116 S. Ct. 749 (1996). In short, Phillips can-
not show that he was substantially prejudiced by the prosecutor's
closing remarks about the evils regularly visited upon bank tellers.1
Accordingly, his argument here is unavailing.

B.

Phillips also argues that the prosecutor improperly shifted the bur-
den of proof to the defendant through some of the other comments
made in closing argument. Specifically, Phillips objects to a line of
argument employed by the prosecutor that highlighted the failure of
defense counsel to establish certain facts concerning the coin wrap-
pers. The challenged argument is reproduced below:

           Now Mr. Bittner brought out on his cross-examination of
           Agent Graves, he said, well, isn't it true that the guy that
           make[s] this kind of wrapper[ ] make[s] like three quarters
           of a billion of them, something like that. But it was interest-
           ing that Mr. Bittner did not come forward with any evidence
           to show you, well, okay where do the people that manufac-
_________________________________________________________________
1 We note that even if Phillips could show that the prosecutor's com-
ments substantially prejudiced him, he would additionally be required to
show that the prosecutor's misconduct constituted plain error since he
objects to the comments for the first time on appeal. Mitchell, 1 F.3d at
242. "The plain error doctrine is to be employed only in `those circum-
stances in which a miscarriage of justice would otherwise result.'" Id. at
239 (internal quotations omitted) (quoting United States v. Young, 470
U.S. 1, 15 (1985)). We do not believe such circumstances are present in
this case.

                     9
          ture the wrappers sell them? The evidence shows very
          clearly they don't sell them around here. They may sell
          them all over the rest of the country but here Boise Cascade
          controls the market.

          And there was, Mr. Bittner also asked Mr. Graves, well,
          did you go to other places like credit unions [to see if they
          used the wrappers in question]? Yes, sir, I did. Isn't it inter-
          esting there was no follow up question for Mr. Bittner at that
          point. You may have been sitting there thinking, okay, well,
          what is the question: What did you find at the credit unions?
          Mr. Bittner wasn't about to ask that question of Agent
          Graves.

J.A. at 365-66.

Phillips asserts that these comments suggested to the jury that the
defendant had a burden to produce evidence of his innocence. We dis-
agree. It is true that the prosecutor was arguing an inference that the
reason defense counsel did not elicit particular testimony from Spe-
cial Agent Graves was because the testimony would have undermined
the defendant's account of events. However, "[a]n inference is a way
to carry the burden, and no more changes it than does damning evi-
dence." United States v. Sblendorio, 830 F.2d 1382, 1391 (7th Cir.
1987), cert. denied, 484 U.S. 1068 (1988). Furthermore, although the
prosecutor may not ask the jury to infer guilt from the fact that the
defendant has invoked his fifth amendment privilege not to testify,
Griffin v. California, 380 U.S. 609 (1965),"[a] prosecutor may prop-
erly comment upon a defendant's failure to present witnesses so long
as it is not phrased as to call attention to defendant's own failure to
testify," United States v. Fleishman, 684 F.2d 1329, 1343 (9th Cir.),
cert. denied, 459 U.S. 1044 (1982); see also United States v. Parker,
903 F.2d 91, 98 (2d Cir.) (noting that a prosecutor is "entitled to com-
ment on a defendant's failure to call witnesses to contradict the fac-
tual character of the government's case, . . . as well as his failure to
support his own factual theories with witnesses") (alteration in origi-
nal) (quoting United States v. Bubar, 567 F.2d 192, 199 (2d Cir.),
cert. denied, 434 U.S. 872 (1977)), cert. denied, 498 U.S. 872 (1990);
Sblendorio, 830 F.2d at 1391 (noting that "[t]he defendant's decisions
about evidence other than his own testimony do not implicate the

                    10
privilege, and a comment on the defendant's failure to call a witness
does not tax the exercise of the privilege"). Certainly it follows that
a prosecutor may comment upon a defendant's failure to elicit certain
testimony on cross-examination as long as the comment does not
highlight the defendant's decision not to testify. Because Phillips does
not argue, nor could he, that the prosecutor's comments improperly
accentuated his invocation of the fifth amendment privilege against
self-incrimination, Phillips cannot show that the challenged remarks
were improper.2 His argument on this point, therefore, fails.

III.

Phillips pressed two other grounds for reversal at oral argument.
First, Phillips contends that the trial court erred by allowing Special
Agent Graves to testify, during re-direct examination, concerning the
absence of fingerprints at the crime scene after the court had denied
a motion in limine brought by the government seeking the admission
of such evidence. Second, Phillips asserts that the trial court erred by
denying defense counsel's motion for a mistrial after Ms. Davis made
reference in her direct testimony to the fact that Phillips was housed
in a halfway house pending trial on the bank robbery count. Both
arguments lack merit.
_________________________________________________________________

2 Phillips points out that the jury submitted a series of notes to the trial
court asking, in essence, whether the government was required to turn
over exculpatory information to the defendant. From these questions,
Phillips infers that the jury was under the mistaken impression that the
defendant shoulders the burden of producing evidence of his innocence.
We are not as certain as Phillips as to the meaning of the jury's queries.
Indeed, the notes may manifest anything along a broad continuum, from
idle curiosity to the belief that the defendant was"sandbagged." More-
over, the jury was clearly instructed that the burden of proof rests exclu-
sively with the government, never shifting to the defendant to prove his
innocence. J.A. at 409. Indeed, the prosecutor in rebuttal made the same
point, stating that "there is no burden or obligation on the part of the
defense to produce evidence." Id. at 405. Thus, we cannot accept Phil-
lips's contention that the jury was misinformed about the nature of the
government's burden.

                     11
A.

The government, in a motion in limine, sought to have Special
Agent Graves qualified as an expert witness to testify about the infre-
quency with which fingerprints are left at the scene of a bank robbery.
The motion was denied and the government was barred from seeking
the admission of the expert fingerprint evidence. On cross-
examination, however, defense counsel asked Special Agent Graves
a series of questions regarding the absence of fingerprints inside the
bank. J.A. at 312-14. On re-direct, the government, over the objec-
tions of defense counsel, elicited testimony from Special Agent
Graves as to why fingerprints might not have been found inside the
bank. Phillips argues that the admission of this evidence constituted
error since Special Agent Graves had not been qualified as an expert
witness.

Although Phillips is correct that the testimony could not be
received as expert evidence, it was admissible as opinion testimony
by a lay witness pursuant to Fed. R. Evid. 701. District courts have
broad discretion to admit lay evidence -- such evidentiary rulings
will be disturbed on appeal only for an abuse of discretion. United
States v. Heater, 63 F.3d 311, 320-21 (4th Cir. 1995), cert. denied,
116 S. Ct. 796 (1996). Defense counsel opened the door to the finger-
print testimony by suggesting on cross-examination that because Phil-
lips's fingerprints were not found inside the bank, it was less likely
that Phillips was the robber. Under these circumstances, it was not
error to allow the government an opportunity to rebut the inference
floated by defense counsel and to leave it to the jury to accept or
reject Special Agent Graves's testimony. Accordingly, the trial court
did not abuse its discretion by admitting the challenged testimony into
evidence.

B.

During direct examination, Lynette Davis, an adverse government
witness, made reference to the fact that Phillips was stationed in a
halfway house while awaiting trial. Defense counsel immediately
moved for a mistrial. The court denied the motion, opting instead to
give a curative instruction as follows:

                    12
          Well, very frequently an individual who has been accused
          of a crime, I emphasize accused of a crime, such an individ-
          ual is often times required to reside in a halfway house
          pending trial. That is precisely what occurred with respect
          to Mr. Phillips. He was accused by an indictment returned
          by a grand jury and given that he was pending trial required
          to reside in a halfway house.

          Now what is most significant is that Mr. Phillips's resi-
          dency in a halfway house is completely irrelevant to
          whether he is guilty or not guilty of the crime with which
          he is charged, and that consideration will be completely dis-
          regarded by the members of the jury in reaching a determi-
          nation of the case.

J.A. at 229. Phillips believes this instruction was insufficient to cure
the alleged prejudice and that a mistrial was warranted.

The denial of a motion for a mistrial is reviewed on appeal for an
abuse of discretion. United States v. West, 877 F.2d 281, 287-88 (4th
Cir.), cert. denied, 493 U.S. 959 (1989). The instruction given by the
trial court in this case satisfactorily quelled any potential prejudice
flowing to Phillips from the inadvertent comment. See United States
v. Moore, 710 F.2d 157, 159 (4th Cir.) (holding that reference by FBI
agent to defendant as a "fugitive," by itself, not sufficient to show
prejudice where curative instruction given by trial court), cert. denied,
464 U.S. 862 (1983). Thus, the trial court did not abuse its discretion
in denying Phillips's motion for a mistrial.

IV.

Phillips raises three additional arguments in his papers, all of which
lack merit. First, Phillips argues that his second trial on the current
charges, the one ending in a hung jury, was prosecuted in violation
of the Double Jeopardy Clause because the prosecutor intentionally
elicited prejudicial testimony from a detective during the first trial (to
the effect that Phillips had a "record") for the sole purpose of "goad-
ing" defense counsel to move for a mistrial. See Oregon v. Kennedy,
456 U.S. 667, 676 (1982). The trial court rejected this contention. Its
factual finding concerning the prosecutor's intent is reviewed on

                     13
appeal for clear error. United States v. Borromeo, 954 F.2d 245, 247
(4th Cir.), cert. denied, 505 U.S. 1212 (1992).

Phillips has not made even a colorable argument that the prosecutor
intentionally elicited the offending evidence as a mechanism to sabo-
tage the trial. The prosecutor simply asked the detective how he
located the defendant after the robbery. J.A. at 81-82. It defies com-
mon sense to suggest that the prosecutor's innocuous question was
calculated to elicit a response concerning Phillips's record. Accord-
ingly, the trial court's determination that the detective's statement evi-
denced inadvertence rather than misconduct on the part of the
prosecutor will not be disturbed.

Second, Phillips asserts that the third trial violated the Double
Jeopardy Clause because jeopardy attached after the court committed
reversible error during the second trial -- specifically, Phillips con-
tends that the district court erroneously failed to authorize the produc-
tion of transcripts of the first trial on an expedited basis so as to allow
counsel for Phillips to prepare effectively for the second trial -- an
error which Phillips maintains prevents the government from seeking
a third trial.

After the conclusion of the first trial, defense counsel moved to
have a transcript of the proceedings produced to aid in preparation for
the second trial which was scheduled to commence four days hence.
The court denied the motion with the caveat that if witnesses testified
differently at the second trial, the court would order a delay to allow
transcripts to be produced and would give defense counsel an oppor-
tunity to re-call any witnesses to the stand for additional cross-
examination based upon the transcripts. Inevitably, during the second
trial defense counsel asserted that a witness was testifying differently.
As advertised, the court ordered the transcript prepared and defense
counsel was allowed an opportunity to finish cross-examination with
the aid of the transcript.

The trial court did not commit error. Indeed, defense counsel ulti-
mately did not cross-examine the witness on the alleged inconsisten-
cies. Defense counsel maintains, however, that the court's initial
failure to order the transcripts prepared was so prejudicial that double
jeopardy attached after the second mistrial. This argument is specious.

                     14
Finally, Phillips maintains that the trial court erred by admitting
certain photographs into evidence. Mr. Boatwright, the teller whom
the robber approached and asked for coin wrappers a few minutes
before presenting his demand note to an adjacent teller, recalled that
the robber had a badly chipped, decayed eyetooth adjacent to his
upper incisors. Before the first trial, the government sought to have
photographs taken of Phillips's teeth. Eventually, Phillips allowed the
photographs to be taken (he was uncooperative at first). However,
unbeknownst to the government, Phillips arrived at the photo session
wearing crowns on his teeth that effectively concealed the chipped
nature of his teeth. After discovering the ruse, and after the second
mistrial, the government was able to get a second set of photographs
of Phillips's teeth, this time without the crowns. The government then
moved both sets of photographs into evidence at the third trial, over
the objections of defense counsel, in part to show Phillips's con-
sciousness of guilt. This was a proper use of the photographs and the
trial court did not abuse its discretion in so admitting them. Heater,
63 F.3d at 320-21. Moreover the trial court gave an appropriate limit-
ing instruction delineating the proper use of such evidence. See Sup-
plemental Appendix at 23.

V.

Although we affirm Phillips's bank robbery conviction, we vacate
the bank larceny conviction. We recently noted in United States v.
Walker, 75 F.3d 178 (4th Cir. 1996), that "[i]t is undisputed that bank
larceny is a lesser-included offense of bank robbery." Id. at 180. We
cited United States v. Amos, 566 F.2d 899 (4th Cir. 1977) (per
curiam), for that proposition. Indeed, in Amos itself we held "[i]t was
not the intent of Congress by the various sections of 18 U.S.C. § 2113
to create a number of distinct crimes for a single bank robbery . . .
and it is impermissible to impose sentence under more than one sec-
tion of a single transaction . . . . It is just as impermissible to impose
concurrent sentences as it is to impose consecutive sentences . . . ."
Id. at 901 (alteration in original) (quoting Walters v. Harris, 460 F.2d
988, 994 (4th Cir. 1972), cert. denied, 409 U.S. 1129 (1973)); see
also United States v. Carter, 540 F.2d 753, 754 (4th Cir. 1976)
(observing that "[l]arceny, in fact, is generally regarded as a necessar-
ily included offense in the crime of robbery"); United States v.
Brittain, 41 F.3d 1409, 1415 (10th Cir. 1994) (holding that bank lar-

                     15
ceny is a lesser included offense of bank robbery). Contra United
States v. Gregory, 891 F.2d 732, 734 (9th Cir. 1989) (reasoning that
since bank larceny "contains a specific intent element which need not
be proved in the bank robbery context," bank larceny is not a lesser-
included offense of bank robbery). Accordingly, we vacate Phillips's
conviction for the lesser-included offense of bank larceny. See Amos,
566 F.2d at 901.

AFFIRMED IN PART AND VACATED IN PART

                    16